Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelhorn (U.S. 5624122) in view of Smith (U.S. 5951015).
Regarding claim 1, Winkelhorn discloses a game arena, comprising: 
a. a floor and walls located about the floor (Fig. 3, arena has floor and walls), the floor comprising at least one movable surface (Col. 1 Lns. 42-47, trampoline type panels), the floor and walls forming an arena space (Fig. 3, floor and walls form arena space); 
b. at least one projection surface formed by at least one of the floor and walls (Fig. 1, panels 10, 14b, 38 provides projection surfaces) ; 
an object (Col. 3 Lns. 1-5, ball)
However, Winkelhorn does not disclose 

d. at least one sensor located to detect an object moving in the space and impacting the projection surface; 
e. a processor connected to the projector and the sensor, the processor determining the location of the object impacting the projection surface and the location of the projected image, and determining if the object impacts the projection surface at the location of the projected image, the processor causing the projector to change the image impacted by the object.
Smith discloses c. at least one projector (Col. 2 Lns. 25-30, ceiling mounted projector positioned over game platform) located to project at least one image onto the projection surface, the projector projecting at least one image that moves on the projection surface (Col. 2 Lns. 25-30, project graphical image); 
d. at least one sensor (Col. 3 Lns. 48-55, array of transmitters and sensors detect ball) located to detect an object moving in the space and impacting the projection surface; 
e. a processor connected to the projector and the sensor, the processor determining the location of the object impacting the projection surface and the location of the projected image, and determining if the object impacts the projection surface at the location of the projected image, the processor causing the projector to change the image impacted by the object (Col. 3 Lns. 13-32, on target hit can be indicated visually by displaying player image in square hit i.e. change projected image based on whether object hit or not).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with image projection onto game panels, as taught by Smith to provide Winkelhorn with the advantage of customizing the game to personalize the game and increase interest (Col. 1 Lns. 30-35)
claim 2, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Winkelhorn further discloses the moveable surface comprises a trampoline (Col. 1 Lns. 42-47, trampoline type panels). 
Regarding claim 3, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Winkelhorn further discloses the floor comprises plural trampolines (Col. 1 Lns. 42-47, trampoline type panels).
Regarding claim 4, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
	Winkelhorn further discloses at least one wall comprises a moveable surface and is angled at a nonperpendicular angle (Col. 4 Lns. 20-25, sides 14a, 14b are angled with respect to floor) with respect to the floor. 
Regarding claim 8, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Winkelhorn further discloses the object comprises a ball (Col. 3 Lns. 1-5, ball). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelhorn (U.S. 5624122) and Smith (U.S. 5951015) in view of Bernhard (U.S. 8749385)
Regarding claim 5, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
However, Winkelhorn does not disclose the processor determines the location of a player inside the arena space, the processor determining if the player is located in a penalty location and if so, the processor causing the projector to display a penalty image on the penalty location
Bernhard discloses the processor determines the location of a player inside the arena space, the processor determining if the player is located in a penalty location (Col. 3 Lns. 59-65, device detects whether person has crossed threshold)
However, Bernhard does not disclose the processor causing the projector to display a penalty image on the penalty location
While Smith does not explicitly disclose the processor causing the projector to display a penalty image on the penalty location, Smith discloses projector 30 to display images on panels and when taken in combination with Winkelhorn and Bernhard, which discloses detecting players crossing a threshold, one of ordinary skill would have readily recognized displaying a penalty image to indicate the crossing of a threshold. It is noted that Smith as noted above, discloses a projector to convey information on a panel when the threshold is crossed by an object which is interpreted to read on a penalty image, as information on the screen is displayed to indicate crossing a threshold and when the limitation of displaying a penalty image is taken under BRI, this can be interpreted to be any information displayed on a screen. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with threshold detection, as taught by Bernhard to provide Winkelhorn with the advantage of detecting when boundaries are crossed during a game.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with image projection onto game panels, as taught by Smith to provide Winkelhorn with the advantage of customizing the game to personalize the game and increase interest (Col. 1 Lns. 30-35)
Regarding claim 6, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 5.
Winkelhorn does not disclose the processor determines if the player throws the object that impacts the image and if so, the processor providing an award to the player. 
Smith discloses the processor determines if the player throws the object that impacts the image  (Col. 1 Lns. 45-55, registered characteristic of contact with panel contributes to scoring in game) and if so, the processor providing an award (Col. 1 Lns. 48-55, scoring in game, i.e. award) to the player.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with image projection onto game panels, as taught by Smith to provide Winkelhorn with the advantage of customizing the game to personalize the game and increase interest (Col. 1 Lns. 30-35)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelhorn (U.S. 5624122), Smith (U.S. 5951015) and Bernhard (U.S. 8749385) in view of Traustason (U.S. 10653938)
Regarding claim 7, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 6.
However, Winkelhorn does not disclose the award comprises points. 
Traustason discloses the award comprises points (Col. 17 Lns. 1-5, impact against panel to score point)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels, with the point panel system as taught by Traustason to provide Winkelhorn with the advantage of providing scoring means to the game

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711